                   IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                           STATESVILLE DIVISION
                           5:09-CR-00009-KDB-DCK-1
USA                                        )
                                           )
    v.                                     )              ORDER
                                           )
DARWYN JAVAN ROBINSON                      )
                                           )

         THIS MATTER is before the Court on Defendant Darwyn Javan Robinson’s

pro se Motion for Reduction in Sentence pursuant to 18 U.S.C. § 3582(c)(1)(A), the

First Step Act of 2018, and another request for appointment of counsel. (Doc. No.

230). This is now Defendant’s fourth filing with the Court asserting the same general

complaints and requesting compassionate release. (Doc. Nos. 221, 226, 228, 230).

Having carefully reviewed the Defendant’s motion and all other relevant portions of

the record, the Court will deny the motion without prejudice to a renewed motion

properly supported by evidence.

         Defendant is a 31-year-old male who stated in the previous motion “Defendant

does not have any underlying medical conditions as detailed by the Centers of Disease

Control and Prevention that make contraction of the COVID-19 virus more deadly….”

Once again, this Court has previously addressed the Defendant’s requests and the

Defendant presents no new evidence that would change the Court’s prior rulings.

         Defendant asks the Court again to appoint him counsel to assist him with his

request for a compassionate release. However, “a criminal defendant has no right to

counsel beyond his first appeal.” United States v. Legree, 205 F.3d 724, 730 (4th Cir.




     Case 5:09-cr-00009-KDB-DCK Document 231 Filed 11/20/20 Page 1 of 3
2000) (quoting Coleman v. Thompson, 501 U.S. 722, 756 (1991). “Though in some

exceptional cases due process does mandate the appointment of counsel for certain

postconviction proceedings,” the defendant has not presented a showing of such

exceptional circumstances in this case. Legree, 205 F.3d at 730 (internal citation

omitted). The Court finds that the interests of justice do not require appointment of

counsel to assist the Defendant at this time.

      Defendant contends that the Eighth Amendment’s prohibition against cruel

and unusual punishment supports his motion. But Eighth Amendment protections

and standards are not applicable to the compassionate release analysis under Section

3582(c). See United States v. Butler, No. 16-54-RGA, 2020 WL 3207591, at *3 (D. Del.

June 15, 2020) (stating that defendant’s contention that BOP officials have

mishandled the COVID-19 crisis and are violating the inmates’ Eighth Amendment

rights does not provide a basis for compassionate release); United States v. Statom,

No. 08-20669, 2020 WL 261156, at *3 (E.D. Mich. May 21, 2020); United States v.

Rodriguez-Collazo, No. 14-CR-00387, 2020 WL 2126756, at *3 (E.D. Pa. May 4, 2020)

(“Defendant contends that the current conditions at Elkton FCI violate his Fifth and

Eighth Amendment rights. However, these claims—which the Court construes as

challenging the execution of his sentence at Elkton FCI—are not properly brought in

a motion for compassionate release[.]”); United States v. Numann, No. 3:16-CR-

00025-TMB, 2020 WL 1977117, at *4 (D. Alaska Apr. 24, 2020) (explaining that

“claims relating to the manner and conditions of confinement . . . are not properly

brought in a motion for compassionate release”).




     Case 5:09-cr-00009-KDB-DCK Document 231 Filed 11/20/20 Page 2 of 3
           To the extent that Defendant wishes to raise a claim that prison officials’

deliberate indifference to his medical needs has resulted in an independent violation

of his Eighth Amendment rights, he would need to do so in a lawsuit brought

pursuant to Bivens v. Six Unknown Named Federal Agents of Federal Bureau of

Narcotics, 403 U.S. 388 (1971), not in a compassionate release motion. A civil rights

action under Bivens will not result in Defendant’s immediate release, but rather is a

private action for damages against federal officials alleged to have violated a citizen’s

constitutional rights. Therefore, to the extent Defendant is challenging the execution

of his confinement and seeks immediate release from custody due to alleged Eighth

Amendment violations, he should file a petition seeking habeas corpus relief under §

2241. That petition must be filed in the district of confinement. See generally United

States v. Little, 392 F.3d 671, 679 (4th Cir. 2004) (holding that the district court in

which the defendant filed his § 2241 was not the proper venue because it was not the

district of confinement).1

           IT IS, THEREFORE, ORDERED, that the Defendant’s pro se Motion for

Reduction in Sentence pursuant to 18 U.S.C. § 3582(c)(1)(A) and the First Step Act of

2018 (Doc. No. 230), is DENIED without prejudice to a renewed motion properly

supported by evidence.


           SO ORDERED.                            Signed: November 19, 2020




1
    Defendant is confined at FMC Butner, which is located in the Eastern District of North Carolina.



         Case 5:09-cr-00009-KDB-DCK Document 231 Filed 11/20/20 Page 3 of 3
